 

Exhibit 10.1

SECOND AMENDMENT TO LEASE

This SECOND AMENDMENT TO LEASE (the “Second Amendment”) dated this 12th day of
March, 2018 (the “Effective Date”) is made by and between ONE CANAL PARK
MASSACHUSETTS, LLC, a Delaware limited liability company (“Landlord”), and
HUBSPOT, INC., a Delaware corporation (“Tenant”).  

RECITALS:

A.WHEREAS, Landlord and Tenant entered into that certain Lease dated October 7,
2016, as amended by that certain First Amendment to Lease dated February 14,
2017 (collectively, the “Lease”) whereby Tenant leases from Landlord certain
premises consisting of approximately 55,386 rentable square feet, comprised of:
(i) 16,750 rentable square feet on the second (2nd) floor (“Premises A”); (ii)
approximately 8,562 rentable square feet on the second (2nd) floor (“Premises
B”); (iii) approximately 9,022 rentable square feet on fourth (4th) floor of the
Building (“Premises C”); and (iv) approximately 21,052 rentable square feet on
the fourth (4th) floor of the Building (“Premises D”) (collectively, Premises A,
Premises B, Premises C and Premises D shall be known as the “Existing Premises”)
in the building located at One Canal Park, Cambridge, Massachusetts (the
“Building”);

B.WHEREAS, the Expiration Date with respect to the Existing Premises is
scheduled to expire on January 31, 2026 (the “Expiration Date”);

C.WHEREAS, Landlord has agreed and Tenant desires to lease additional space
consisting of approximately 10,109 rentable square feet on the first (1st) floor
of the Building (“Premises E”) as substantially shown on the floor plan attached
hereto as EXHIBIT “A” subject to the terms and conditions set forth herein; and

D.WHEREAS, The parties desire to extend the Term of the Lease with respect to
the Existing Premises to be coterminous with the Term of the Lease with respect
to Premises E.

AGREEMENT:

NOW THEREFORE, in consideration of the promises contained herein and other good
and valuable consideration, the receipt of which is hereby acknowledged, the
parties agree as follows:

1.Recitals.  The recitals set forth above are incorporated herein and made a
part of this Second Amendment as if set forth herein in full.

2.Capitalized Terms.  All capitalized terms used in this Second Amendment that
are not defined in this Second Amendment shall have the meanings ascribed to
such terms in the Lease. In the event of any conflict between the terms of the
Lease and the terms of this Second Amendment, the definitions set forth in this
Second Amendment shall control.

1

--------------------------------------------------------------------------------

 

3.Term for Premises E.

3.1Landlord demises to Tenant, and Tenant takes from Landlord, Premises E upon
and subject to the provisions of the Lease, as amended by this Second
Amendment.  Subject to the terms and conditions set forth herein, the Term of
the Lease with respect to Premises E (the “Premises E Term”) shall commence on
the later date to occur of (the “Premises E Commencement Date”):  (i) January 1,
2019, or (ii) date Landlord delivers possession of Premises E to Tenant vacant,
broom clean, free of tenants, occupants, property and debris, in compliance with
all applicable Laws and free of all Hazardous Materials that are required to be
removed, remediated, or encapsulated pursuant to applicable Environmental Laws
and shall expire on the last day of the full one hundred twentieth (120) month
following the Premises E Rent Commencement Date, as defined herein (the
“Premises E Expiration Date”).  In no event shall Landlord deliver Premises E to
Tenant prior to January 1, 2019.

3.2For purposes of this Second Amendment, the “Estimated Premises E Commencement
Date” is January 1, 2019.  From and after the Premises E Commencement Date,
Premises E shall be deemed a “Portion of the Premises” under the Lease. Once the
Premises E Commencement Date has occurred, Landlord and Tenant shall execute a
commencement date agreement, in a form similar to that which is attached as
Exhibit 5 to the Lease in order to confirm the Premises E Commencement Date, the
Premises E Expiration Date and the schedule with respect to Yearly Rent for
Premises E.

4.Premises E Rent Commencement Date. The “Premises E Rent Commencement Date”
shall commence on the date which is four (4) months following the Premises E
Commencement Date.

5.Yearly Rent for Premises E. Effective as of the Premises E Rent Commencement
Date, Tenant shall pay Yearly Rent with respect to Premises E in accordance with
the following schedule and in accordance with all other terms and conditions
applicable to the payment of Yearly Rent under the Lease:

Term for Premises E

Yearly Rent

Monthly Payment

Per Rentable

Square Foot of

Premises D

From the Premises E Commencement Date through the day immediately preceding the
Premises E Rent

Commencement Date

$0

$0

$0

From the Premises E

Rent Commencement

Date through the

$727,848.00

$60,654.00

$72.00

2

--------------------------------------------------------------------------------

 

expiration of the First

Premises E Rent Year

 

 

 

Second Premises E Rent Year

$737,957.00

$61,496.42

$73.00

Third Premises E Rent Year

$748,066.00

$62,338.83

$74.00

Fourth Premises E Rent Year

$758.175.00

$63,181.25

$75.00

Fifth Premises E Rent Year

$768,284.00

$64,023.67

$76.00

Sixth Premises E Rent Year

$778,393.00

$64,866.08

$77.00

Seventh Premises E Rent Year

$788,502.00

$65,708.50

$78.00

Eighth Premises E Rent Year

$798,611.00

$66,550.92

$79.00

Ninth Premises E Rent Year

$808,720.00

$67,393.33

$80.00

Tenth Premises E Rent Year

$818,829.00

$68,235.75

$81.00

For purposes of the Lease, the term “Premises E Rent Year” shall mean a
twelve-month period beginning on the Premises E Rent Commencement Date or any
anniversary of the Premises E Rent Commencement Date, except that if the
Premises E Rent Commencement Date does not fall on the first day of a calendar
month, then the first Premises E Rent Year shall begin on the Premises E Rent
Commencement Date and end on the last day of the month containing the first
anniversary of the Premises E Rent Commencement Date, and each succeeding
Premises E Rent Year shall begin on the day following the last day of the prior
Premises E Rent Year.

6.Tax Excess for Premises E. The Tax Base with respect Premises E shall be the
actual amount of Taxes for the fiscal year 2020 (i.e., July 1, 2019, through
June 30, 2020). From and after July 1, 2020, Tenant shall pay to Landlord
Tenant’s Premises E Proportionate Share (as hereinafter defined) of the amount
by which Taxes in any Tax Period exceed the Tax Base with respect to Premises E,
with such excess payable in accordance with the terms and conditions of the
Lease. “Tenant’s Premises E Proportionate Share” shall be 9.96%.

7.Operating Excess for Premises E. The Operating Costs in the Base Year with
respect to Premises E shall be the actual amount of Operating Costs for the
calendar year 2019. From and after January 1, 2020, Tenant shall pay to Landlord
Tenant’s Premises E Proportionate Share of the amount by which Operating Costs
in any Operating Year exceed the Operating Costs in the Base Year with respect
to Premises E, with such excess payable in accordance with the terms and
conditions of the Lease.

3

--------------------------------------------------------------------------------

 

8.Extension of Term with Respect to the Existing Premises. Effective upon the
Premises E Commencement Date: (a) the Term of the Lease with respect to the
Existing Premises, shall be automatically extended for an additional period (the
“Stub Term”) running coterminous with the Term of the Lease with respect to
Premises E, expiring on the Premises E Expiration Date; (b) Yearly Rent with
respect to the Existing Premises shall be paid during the Stub Term as more
particularly set forth in the schedule below; and (c) all other terms and
conditions of the Lease shall remain in full force and effect during the Stub
Term.  

Term for the Exiting Premises

Yearly Rent

Monthly Payment

Per Rentable

Square Foot of the

Existing Premises

From February 1,

2026

through the expiration of the Seventh Premises E Rent Year

$4,375,494.00

$364,624.50

$79.00

Eighth Premises E Rent Year

$4,430,880.00

$369,240.00

$80.00

Ninth Premises E Rent Year

$4,486,266.00

$373,855.50

$81.00

Tenth Premises E Rent Year  

$4,541,652.00

$378,471.00

$82.00

9.Amendment to Parking.  Effective as of the Premises E Commencement Date,
Tenant shall have the right to ten (10) additional Parking Passes under the
Lease. The additional Parking Passes shall be subject to all of the terms and
conditions of Section 30.12 of the Lease.  Landlord’s representation set forth
in Section 30.12 of the Lease shall be deemed restated by Landlord as of the
Premises E Commencement Date.

10.Condition of Premises E.  Except for Landlord’s obligation to: (a) deliver
Premises E to Tenant lawfully demised and with egress that is compliant with
applicable law; (b) Landlord’s obligation to deliver Premises E in accordance
with Section 3.1 of this Second Amendment; and (c) provide the Additional
Improvement Allowance as more particularly described on EXHIBIT “B” attached
hereto, Landlord shall not be obligated to make any improvements or contribute
any allowances and Tenant shall take occupancy of the Premises E in its “as-is”
condition as of the date of this Second Amendment.  Notwithstanding the
foregoing, (i) Landlord’s representation set forth in Section 2.2 of the Lease
shall apply with respect to Premises E as of the Premises E Commencement Date,
(ii) Section 3.1(c) of the Lease shall apply to Premises E, and (iii) Section
3.1(d) shall apply to Premises E.

11.Tenant’s Extension Option.  For purposes of confirmation herein, Tenant’s
Extension Option under Section 30.16 (Tenant’s Option to Extend the Term of the
Lease) shall be applicable to Premises E.

4

--------------------------------------------------------------------------------

 

12.Frosted Signage for Privacy and Branding.  Notwithstanding the terms and
conditions of Section 18.4 of the Lease, and subject to: (i) all applicable
laws; and (ii) Landlord’s prior written approval, which approval shall not be
unreasonably withheld, conditioned or delayed, Tenant, at its sole cost and
expense shall have the right to install professionally frosted vinyl graphics
with Tenant’s branding for privacy and branding purposes on the windows of
Premises E, which Tenant shall remove upon expiration or earlier termination of
the Lease leaving the same in good, clean condition and repair.  

13.Building Signage.  Notwithstanding the terms and conditions of Section 18.4
of the Lease, and subject to: (i) all applicable laws; and (ii) Landlord’s prior
written approval, which approval shall not be unreasonably withheld, conditioned
or delayed, Tenant, at its sole cost and expense, shall have the right to
install signage on the exterior of the Building (“Exterior Building Signage”),
which Tenant shall remove upon expiration or earlier termination of the Lease,
leaving the same in good, clean condition and repair.  The size and location of
the Exterior Building signage shall be mutually agreed upon by the parties,
subject to the approval of the City of Cambridge.

14.Exterior Patio Space.

14.1Tenant shall have the exclusive right to use the patio area in the location
as shown on EXHIBIT “C” attached hereto (the “Patio”), subject to: (A)
Landlord’s reasonable rules and regulations with respect thereto in effect from
time to time and to the terms and conditions set forth below; and (B) any
applicable laws. Use of the Patio shall be without additional charge to Tenant,
but Landlord may pass through to Tenant its actual costs incurred solely due to
Tenant’s exclusive use of the Patio (such as excess cleaning costs, if
applicable). Tenant shall have the right to section off the Patio, in a
first-class manner and subject to Landlord’s reasonable approval, from the rest
of the Building and to prevent other tenants in the Building from using the
Patio during the Term. Tenant shall have the right to install electrical outlets
in and run electrical service to the Patio subject to the provisions of Articles
12 and 13 of the Lease.  Tenant will not be required to remove such electrical
outlets at the end of the Term.  

14.2Tenant shall keep the Patio neat and free of trash, and Tenant shall be
responsible for all non-structural maintenance and repairs to the Patio, except
to the extent caused by or due to the negligence or willful misconduct of
Landlord, its agents, servants or employees. Landlord shall have no obligation
to provide any services to the Patio. To the extent applicable, all provisions
of the Lease shall apply to Tenant’s use of the Patio, provided that Tenant
shall not be required to pay Yearly Rent or additional rent on account of
Operating Costs and Taxes with respect to the Patio and Landlord shall not be
required to provide any services to the Patio. Tenant’s right granted herein to
use the Patio is neither transferrable nor assignable except in connection with
a permitted assignment of the Lease or permitted sublet of the Premises. In no
event shall smoking be permitted on the Patio. In no event shall the square
footage of the Patio be included in the Total Rentable Area of the Premises.
Tenant may install heaters on the patio, provided, however, that such heaters
must be removed by Tenant and stored by Tenant when such heaters are not in
use.  

5

--------------------------------------------------------------------------------

 

14.3Tenant’s use of the Patio shall be upon all of the terms and conditions set
forth in the Lease applicable to the Premises, except to the extent inconsistent
with the terms of this Section 14 and except that the indemnity of Tenant under
the Lease will not apply to the extent arising from the negligence or willful
misconduct of Landlord or from Landlord’s failure to maintain the Patio in good
condition and repair.  

14.4Tenant shall take the Patio “as-is”, in the condition in which the Patio is
in as of the date hereof, without any obligation on the part of Landlord to
provide any leasehold improvements to the Patio and without any representation
or warranty by Landlord to Tenant as to the condition of the Patio but subject
to Landlord’s ongoing repair and maintenance obligations for the Patio under the
Lease.  

14.5Tenant may, at its sole cost and expense, place furniture (the “Furniture”),
in the Patio, provided that (A) the Furniture is of a first-class standard of
quality and appearance consistent with the design and construction of the
Building; (B) the Furniture shall not be used or placed in the Patio until (1)
its design, size, color and position are first approved by Landlord; (2) its
method of attachment or installation is first approved by Landlord in writing,
which approval may be withheld in Landlord’s reasonable discretion; (C) Tenant
shall be solely responsible for stacking and securing the Furniture when not in
use and for removing the Furniture from the Patio and storing the same within
the Premises during the offseason, as determined by Tenant and reasonably
approved by Landlord; and (D) Tenant shall be solely responsible for any
destruction, damage, theft or vandalism of, or to, the Furniture. Tenant hereby
covenants and agrees that Tenant shall not: (x) erect or place any canopy or
other enclosure or covering on the Patio; or (y) permit any music or other
similar sounds to be heard in the Patio without Landlord’s prior written
approval, which shall not be unreasonably withheld, conditioned, or delayed.
Tenant shall have the right to play music after business hours and during social
events, provided that such music does not disturb or interfere with the rights
of other tenants in the Building and provided that such music is not in
violation of applicable City of Cambridge noise ordinance or materially
interferes with other tenants’ use, occupancy or quiet enjoyment of the
Premises.  

14.6Prior to the expiration of the Term of the Lease or within two (2) business
days after earlier termination of the Lease, Tenant, at its sole cost and
expense, shall remove the Furniture from the Patio and restore the Patio to its
condition prior to Tenant’s use thereof, ordinary wear and tear and damage or
loss by casualty or condemnation excepted. If Tenant fails to do so, then
Landlord may remove the Furniture and restore the Patio, and Tenant shall
reimburse Landlord for the cost of such removal and restoration within ten (10)
business days of written demand therefor.  

14.7Notwithstanding any terms and conditions to the contrary, the rights of
Tenant under this Section 14 are personal to Hubspot, Inc. and any Permitted
Assignee (and any affiliates or permitted occupants), and may not be exercised
by any other tenant, subtenant, licensee, or other occupant of the Premises or
any portion thereof.  

6

--------------------------------------------------------------------------------

 

15.Emergency Generator.

15.1Tenant, subject to Landlord’s review and approval of Tenant’s plans
therefor, shall have the right to install a supplemental generator (the
“Generator” which term shall include associated power and fuel lines), to
provide emergency additional electrical capacity to the Premises during the
Term, in an electrical capacity to be reasonably approved by Landlord. Tenant’s
plans for the Generator shall include a secondary containment system to protect
against and contain any release of hazardous materials.  The Generator shall be
placed in an area (the “Generator Area”) measuring approximately 20’ x 20’ to be
designated by Landlord on the roof and, with respect to such associated power
and fuel lines, in such conduits or other areas as Landlord shall reasonably
designate.  Notwithstanding the foregoing, Tenant's right to install the
Generator shall be subject to Landlord's approval of the manner in which the
Generator is installed, the manner in which any fuel pipe is installed, the
manner in which any ventilation and exhaust systems are installed, the manner in
which any cables are run to and from the Generator to the Premises and the
measures that will be taken to eliminate any vibrations or sound disturbances
from the operation of the Generator, including, without limitation, any
necessary 2 hour rated enclosures or sound installation.  Landlord shall have
the right to require an acceptable enclosure to hide or disguise the existence
of the Generator and to minimize any adverse effect that the installation of the
Generator may have on the appearance of the Building and the Property.  Tenant
shall be solely responsible for obtaining all necessary governmental and
regulatory approvals and for the cost of installing, operating, maintaining and
removing the Generator.  Tenant shall not install or operate the Generator until
Tenant has obtained and submitted to Landlord copies of all required
governmental permits, licenses and authorizations necessary for the installation
and operation of the Generator.  In addition to, and without limiting Tenant’s
obligations under the Lease, Tenant shall comply with all applicable
environmental and fire prevention Laws pertaining to Tenant’s use of the
Generator Area.  Tenant shall also be responsible for the cost of all utilities
consumed in the operation of the Generator.  

15.2Tenant shall be responsible for assuring that the installation, maintenance,
operation and removal of the Generator shall in no way damage any portion of the
Building or the Generator Area.  To the maximum extent permitted by law, the
Generator and all appurtenances in the Generator Area shall be at the sole risk
of Tenant, and, except in connection with Landlord’s gross negligence or willful
misconduct, Landlord shall have no liability to Tenant if the Generator or any
appurtenances installations are damaged for any reason. Subject to the waiver of
subrogation provision of this Lease, Tenant agrees to be responsible for any
damage caused to the Building or Property in connection with the installation,
maintenance, operation or removal of the Generator and to indemnify, defend and
hold Landlord harmless from all liabilities, obligations, damages, penalties,
claims, costs, charges and expenses, including, without limitation, reasonable
architects' and attorneys' fees (if and to the extent permitted by law), which
may be imposed upon, incurred by, or asserted against Landlord in connection
with the installation, maintenance, operation or removal of the Generator,
including, without limitation, any environmental and hazardous materials claims.
In addition to, and without limiting Tenant’s obligations under the Lease,
Tenant covenants and agrees that the installation and use of the Generator and
appurtenances shall not adversely affect the insurance

7

--------------------------------------------------------------------------------

 

coverage for the Building.  If for any reason, the installation or use of the
Generator and/or the appurtenances shall result in an increase in the amount of
the premiums for such coverage, then Tenant shall be liable for the full amount
of any such increase.  

15.3Tenant shall be responsible for the installation, operation, cleanliness,
maintenance and removal of the Generator and the appurtenances, all of which
shall remain the personal property of Tenant, and shall be removed by Tenant at
its own expense at the expiration or earlier termination of the Lease.  Tenant
shall repair any damage caused by such removal, including the patching of any
holes to match, as closely as possible, the color surrounding the area where the
Generator and appurtenances were attached. Such maintenance and operation shall
be performed in a manner to avoid any unreasonable interference with any other
tenants or Landlord.  Tenant shall take the Generator Area “as is” in the
condition in which the Generator Area is in as of the date Tenant installs the
Generator, without any obligation on the part of Landlord to prepare or
construct the Generator Area for Tenant’s use or occupancy.  Without limiting
the foregoing, Landlord makes no warranties or representations to Tenant as to
the suitability of the Generator Area for the installation and operation of the
Generator.  Tenant shall have no right to make any changes, alterations,
additions, decorations or other improvements to the Generator Area without
Landlord’s prior written consent in accordance with the standards for
Alterations in this Lease. Tenant agrees to maintain the Generator, including
without limitation, any enclosure installed around the Generator in good
condition and repair.  Tenant shall be responsible for performing any
maintenance and improvements to any enclosure surrounding the Generator so as to
keep such enclosure in good condition.

15.4Tenant, upon prior notice to Landlord and subject to the rules and
regulations enacted by Landlord, shall have access to the Generator and its
surrounding area for the purpose of installing, repairing, maintaining and
removing said Generator.

15.5Tenant shall only test the Generator before or after Business Hours and at a
time mutually agreed to in writing by Landlord and Tenant in advance. Tenant
shall be permitted to use the Generator Area solely for the maintenance and
operation of the Generator and the Generator and Generator Area are solely for
the benefit of Tenant.  All electricity generated by the Generator may only be
consumed by Tenant in the Premises.

15.6Landlord shall have no obligation to provide any services, including,
without limitation, electric current, to the Generator Area.  

15.7Tenant shall have no right to sublet the Generator Area or to assign its
interest in the Generator Area hereunder, unless such assignment or sublease is
in connection with the assignment of Tenant’s interest under the Lease or a
sublease of the Premises.

16.Brokers. Tenant represents to Landlord that Tenant has not dealt with any
broker in connection with this Second Amendment other than CBRE/New England
representing Landlord exclusively (“Landlord’s Broker”), and T3 Advisors, LLC,
representing Tenant exclusively (“Tenant’s Broker”), and warrants that no other
broker is or may be entitled to any commission in

8

--------------------------------------------------------------------------------

 

connection therewith. Tenant agrees to indemnify, defend and hold harmless
Landlord and Landlord’s agents from all damages, liability and expense
(including reasonable attorneys’ fees) arising from any claims or demands of any
other brokers or finders for any commission alleged to be due such brokers or
finders in connection with their participation in the negotiation with Tenant of
this Second Amendment other than Landlord’s Broker and Tenant’s
Broker.  Landlord represents and warrants that, in connection with the execution
and delivery of the Lease, it has not directly or indirectly dealt with any
broker other than Landlord’s Broker and Tenant’s Broker. Landlord agrees to
defend, exonerate and save harmless Tenant and anyone claiming by, through, or
under Tenant against any claims arising in breach of the representation and
warranty set forth in the immediately preceding sentence.  Landlord shall pay
any commissions due to Landlord’s Broker and Tenant’s Broker pursuant to a
separate agreement between Landlord and Landlord’s Broker.

17.Counterparts and Authority.  This Second Amendment may be executed in several
counterparts, each of which shall be an original and all of which shall
constitute but one and the same instrument.  Landlord and Tenant each warrant to
the other that the person or persons executing this Second Amendment on its
behalf has or have authority to do so and that such execution has fully
obligated and bound such party to all terms and provisions of this Second
Amendment.

17.Confirmation of Lease.  Except as amended by this Second Amendment, all terms
and provisions of the Lease shall remain in full force and effect, and as
further modified by this Second Amendment, is expressly ratified and confirmed
by the parties hereto. This Second Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns,
subject to the provisions of the Lease regarding assignment and subletting.

18.Governing Law; Interpretation and Partial Invalidity.  This Second Amendment
shall be governed and construed in accordance with the laws of the Commonwealth
of Massachusetts.  If any term of this Second Amendment, or the application
thereof to any person or circumstances, shall to any extent be invalid or
unenforceable, the remainder of this Second Amendment, or the application of
such term to persons or circumstances other than those as to which it is invalid
or unenforceable, shall not be affected thereby, and each term of this Second
Amendment shall be valid and enforceable to the fullest extent permitted by
law.  The titles for the paragraphs are for convenience only and are not to be
considered in construing this Second Amendment.  This Second Amendment contains
all of the agreements of the parties with respect to the subject matter hereof,
and supersedes all prior dealings between them with respect to such subject
matter.

19.Binding Agreement.  This document shall become effective and binding only
upon the execution and delivery of this Second Amendment by both Landlord and
Tenant.

[SIGNATURE PAGE TO FOLLOW]

9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Second Amendment to be
executed as of the Effective Date.

LANDLORD:  

ONE CANAL PARK MASSACHUSETTS, LLC

a Delaware limited liability company

 

By:

 

BAY STATE REIT, LLC

 

a Delaware limited liability company, its Manager

 

By:

 

U.S. REAL ESTATE INVESTMENT FUND REIT, INC.

 

a Delaware corporation, its Manager

 

By:

 

/s/ Thomas Taranto

Name:

 

Thomas Taranto

Title:

 

Vice President

 

TENANT:

HUBSPOT, INC.

a Delaware corporation

 

By:

 

/s/ John P. Kelleher

Name:

 

John P. Kelleher

Title:

 

General Counsel

 

10

--------------------------------------------------------------------------------

 

EXHIBIT “A”

PREMISES E  

ATTACHED HERETO

 

11

--------------------------------------------------------------------------------

 

[g201805101914561083433.jpg]

 

 

--------------------------------------------------------------------------------

 

EXHIBIT “B”

IMPROVEMENT ALLOWANCE

1.Landlord shall, in the manner set forth in Section 5.2(b) of the Lease,
provide to Tenant the following tenant improvement allowances: (a) up to $70.00
per rentable square foot of Premises E (which equals up to $707,630.00 in total)
(the “Premises E Improvement Allowance”); and (b) up to $3.50 per rentable
square foot of the Existing Premises per annum for each year from February 1,
2026 to the Premises E Expiration Date (the “Existing Premises Refurbishment
Allowance”).  If the Premises E Expiration Date occurs on April 30, 2029, then
the Existing Premises Refurbishment Allowance will be $630,015.75.  The Premises
E Improvement Allowance shall be used by Tenant to pay for the hard and soft
costs to construct certain improvements with respect to the Premises E (the
“Premises E Tenant Improvements”). The Existing Premises Refurbishment Allowance
shall be used by Tenant to pay for the hard and soft costs to construct certain
improvements with respect to the Existing Premises (the “Existing Premises
Tenant Improvements”).  The Premises E Improvement Allowance and the Existing
Premises Refurbishment Allowance shall be collectively referred to as the
“Additional Improvement Allowance”, and the Premises E Tenant Improvements and
the Existing Premises Tenant Improvements shall be collectively referred to as
the “Additional Tenant Improvements”.

2.Landlord agrees that Tenant may apply the Additional Improvement Allowance
towards hard construction costs, soft costs (such as permitting, architectural
and engineering fees), voice and data wiring and cabling costs, and furniture,
fixtures and equipment expenses subject to and in accordance with the same terms
and conditions set forth in Sections 5.2(b) and 5.2(c) of the Lease.

3.Tenant acknowledges that all costs for the Additional Tenant Improvements in
excess of the Additional Improvement Allowance shall be at the sole cost and
expense of Tenant.

4.The Additional Tenant Improvements shall: (a) be subject to the same terms and
conditions set forth in Section 5 of the Lease applicable to the Tenant’s Work,
provided, however, in no event shall Tenant be required to post any lien bonds
or surety payment and performance bonds with respect to the Tenant Improvements;
(b) based on plans and specifications previously approved by Landlord, which
approval shall not be unreasonably withheld, conditioned or delayed; (c)
performed in a good and workmanlike manner by contractors previously approved by
Landlord, which approval shall not be unreasonably withheld, conditioned or
delayed; and (d) be in compliance with all applicable laws and regulations.

5.Landlord shall disburse the Additional Improvement Allowance to Tenant on a
periodic basis (but no more than once per month) in accordance with the terms
and conditions of Section 5.2 of the Lease applicable to the Landlord’s
Contribution.

12

--------------------------------------------------------------------------------

 

6.Tenant must request disbursement of: (i) the Premises E Improvement Allowance
on or before the date which is eighteen (18) months following the Premises E
Commencement Date, and (ii) the Existing Premises Refurbishment Allowance on or
before January 31, 2025, the failing of which shall cause Tenant to forfeit any
portion of the applicable Additional Improvement Allowance not requisitioned by
Tenant as of such applicable date. Tenant shall not be permitted to apply any
unused Additional Improvement Allowance toward Rent or other amounts due under
the Lease.  

7.If Landlord fails timely to pay any portion of the Landlord’s Contribution,
the Improvement Allowance, or the Additional Improvement Allowance when properly
due and as to which Tenant has satisfied the requisition conditions, and such
failure shall continue for thirty (30) days after written notice from Tenant to
Landlord, then Tenant, provided no monetary or material non-monetary Event of
Default of Tenant has occurred and is continuing, may deliver a second notice to
Landlord, which notice shall specify the Requisition that has not been timely
paid, the date upon which it was sent to Landlord, and if Landlord fails to
disburse the amount expressly referenced in such notice within five (5) business
days, then Tenant shall have the right to have such unpaid amount credited
against the next installment(s) of Yearly Rent thereafter due under the Lease,
until such sums due Tenant have been fully paid by Landlord or fully credited
and accounted for.


13

--------------------------------------------------------------------------------

 

EXHIBIT “C”

PATIO

ATTACHED HERETO

 

14

--------------------------------------------------------------------------------

 

[g201805101914561363434.jpg]

 